UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1968



SAKIMA IBAN SALIH EL BEY, Great Seal National
State of Moorish Affairs Moorish Republic
Federal Government,

                                              Plaintiff - Appellant,

          versus


HEIFNER, Officer; CHIPMAN, Officer; CHARLOTTE-
MECKLENBURG POLICE DEPARTMENT; NORTH CAROLINA
DEPARTMENT OF MOTOR VEHICLES; NORTH CAROLINA
STATE; DIGGS, Magistrate; CAYER, Magistrate;
PETER GILCHRIST, District Attorney,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-02-459-2-MU-3)


Submitted:   May 12, 2004                     Decided:   June 2, 2004


Before WIDENER, LUTTIG, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sakima Iban Salih El Bey, Appellant Pro Se.     Mark H. Newbold,
Deputy City Attorney, John Dennis Joye, Assistant City Attorney,
Charlotte, North Carolina; Karen Anne Blum, Assistant Attorney
General, William McBlief, Claude Norman Young, Jr., OFFICE OF THE
ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Sakima Iban Salih El Bey appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.         We

have   reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm on the reasoning of the district court. See

Bey v. Heifner, No. CA-02-459-2-MU-3 (W.D.N.C. Aug. 1, 2003).          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                 - 3 -